DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 07/14/22.
a. Independent claims 1, 19, 22, & 29 and dependent claims 6 & 11 have been amended.
b. Claims 2, 7, 12, and 23 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, 19, 20, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0037359, “Wang”) in view of Freda et al. (US 2020/0296749, “Freda”).
	Regarding claim 1, Wang discloses a method for wireless communication at a user equipment (UE), comprising:
	- receiving, from a base station, a configuration (301 fig.3, ¶.61-62, the UE obtains LBT information. For example, the UE can obtain the LBT information via Common-Physical Downlink Control Channel (C-PDCCH). Alternatively, the UE can obtain the LBT information via signalling for activation of autonomous uplink transmission. Alternatively, the UE can obtain the LBT information via higher layer signalling. Alternatively, the C-PDCCH and the higher layer signalling can each include a portion of the LBT information and the UE can obtain the LBT information via both the C-PDCCH and the higher layer signalling) for autonomous communications with the base station (See ¶.18, determining whether the signal can be transmitted over a selected autonomous uplink transmission resource based on a category of LBT), the configuration including a modulation and coding scheme (MCS) for the autonomous communication (See ¶.121, the autonomous uplink transmission resource may include: Modulation and Coding Scheme (MCS)) or resources for the autonomous communication, wherein the autonomous communication comprise autonomous uplink transmissions or autonomous downlink transmissions (See ¶.17, the transmission parameter includes: a time parameter or a frequency-domain parameter of the autonomous uplink transmission resource, an indication indicating whether the transmission can be performed or a traffic type of the uplink transmission; See ¶.18, determining whether the signal can be transmitted over a selected autonomous uplink transmission resource based on a category of LBT; See ¶.28, configured to perform an LBT operation based on the determined LBT parameter and determine whether a signal can be transmitted over an autonomous uplink transmission resource based on the transmission parameter; See ¶.35, configures for the UE a resource for the autonomous uplink transmission and LBT priority class information associated with the resource);
	- receiving, from the base station, an indication of one or more trigger events for autonomously changing the configuration, wherein the one or more trigger events comprise a retransmission of an autonomous transmission (See 402 fig.4 and ¶.140, the base station transmits indication information for triggering the autonomous uplink transmission or indicating the autonomous uplink transmission failure; See ¶.59, If the UE transmits the uplink signal but the base station fails to demodulate it correctly, the UE will retransmit the uplink signal. This is referred to as retransmission for simplicity. However, this embodiment is not limited to whether the UE identifies a retransmission as a retransmission or a new transmission, or any RV version to be used by the UE. LBT is also required for the retransmission. The retransmission can be transmitted by means of autonomous uplink access; Examiner’s Note: the secondary prior art by Freda discloses the method of changing or adjusting MCS), the retransmission occurring during a time duration that begins in a slot in which a downlink control information message activating the autonomous transmission is received (See ¶.130, the time at which the UE retransmits the autonomous uplink transmission or transmits the new data is determined from a time window having a start obtained based on the time at which the HARQ-ACK feedback is received and a predefined time offset. An end of the time window is determined based on a predefined time window length. The UE performs LBT within the time window, attempting to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resource. Further, when there are a number of HARQ processes, the UE attempts to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resources associated with the respective HARQ processes);
		Wang does not explicitly disclose what Freda discloses,
	- detecting an occurrence of a trigger event of the one or more trigger events based at least in part on the indication of the one or more trigger events (Freda, See ¶.200, the time-based QoS requirements may include an average or punctual time for worst case or head-of-queue delays. A WTRU may be configured to determine such an average or punctual time based on multiple occurrences of worse case delays; See ¶.217, QoS-related information may be appended to relevant data. A receiving entity of the data with which the QoS-related information is sent may be a network node (e.g., a base station), or a receiving WTRU; Examiner’s Note: obliviously by combining the configuration information with the indication information);
	- adjusting the configuration based at least in part on detecting the occurrence of the trigger event, wherein adjusting the configuration comprises autonomously adjusting MCS for the autonomous communications or the resources for the autonomous communications (Freda, See ¶.208, the WTRU may autonomously adjust the transmission scheme used for the transmission. The adjustments, which may include an increase to, a change to, or a reduction of the resources used for transmission, may result in changes in one or more operational aspects of the transmission scheme (e.g., one or more transmission parameter changes); See ¶.251, A WTRU may be configured to autonomously access resources. Autonomous access of resources may be an example of an operational aspect that may be varied when the WTRU switches transmission schemes; See ¶.275, A WTRU may adjust its selection of MCS, transmission scheme, and/or transmission power based on a dynamic indication applicable to a TTI. The WTRU may receive such an indication from a network via physical layer signaling); and
	- communicating with the base station using the autonomously adjusted configuration (Freda, See ¶.275, the WTRU may map various indications to MCS/transmission scheme combinations. The combinations of MCS's and transmission schemes may be ranked from the least conservative to the most conservative. For example, the WTRU may store such ranking in a table and an indication may be mapped to an offset that is linked to one or more entries of the table. The offset may be configured by a higher layer and/or be dependent on service type or transport channel; See ¶.277, The MCS and/or coding type applicable to a transmission (e.g., to each transmission) may be dependent on the channel quality feedback and/or other indications provided by a receiver; See 402-404 fig.4, base).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “detecting an occurrence of a trigger event of the one or more trigger events based at least in part on the indication of the one or more trigger events; adjusting the configuration based at least in part on detecting the occurrence of the trigger event, wherein adjusting the configuration comprises autonomously adjusting MCS for the autonomous communications or the resources for the autonomous communications” as taught by Freda into the system of Wang by combining the configuration information with the indication information, so that it provides a way of adjusting its operations in order to meet the QoS requirement, wherein the adjustment includes an change of the resources used for transmission resulting in changes in one or more operational aspects of the transmission scheme (Freda, See ¶.208).

Regarding claim 3, Wang does not explicitly disclose what Freda discloses “adjusting the modulation and coding scheme or resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions comprises: autonomously decreasing the modulation and coding scheme or increasing the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions (Freda, See ¶.275, A WTRU adjusts its selection of MCS …select a more conservative MCS level and/or transmission scheme).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 4, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a retransmission of an autonomous uplink transmission or an autonomous downlink transmission occurred (See ¶.59, The retransmission can be transmitted by means of autonomous uplink access).”

Regarding claim 5, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a specific retransmission of an autonomous uplink transmission or an autonomous downlink transmission occurred (See ¶.74, A retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process).”

Regarding claim 6, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a retransmission of an autonomous uplink transmission or an autonomous downlink transmission occurred during the time duration (See ¶.57, A retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process). Obviously, the Contention Window Sizes for PUSCH scheduled by the UL-granted scrambled with X-RNTI can be determined based on the value of NDI for the UL grant).”

Regarding claim 8, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a channel state information measurement or a radio resource control measurement reported to the base station is below a threshold, wherein the threshold comprises a predetermined threshold value or a threshold value indicated in the configuration (See ¶.13, determining energy detection thresholds for the autonomous uplink transmission and a scheduled uplink transmission, respectively; See ¶.66, it determines whether a channel is idle based on whether a detected channel energy exceeds a threshold XThresh, where XThresh does not exceed a maximum energy detection threshold XThresh_max).”

Regarding claim 9, Wang does not explicitly disclose what Freda discloses “adjusting the modulation and coding scheme or resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions comprises: autonomously increasing the modulation and coding scheme or decreasing the resources to be used for transmitting the autonomous uplink transmissions or for monitoring the autonomous downlink transmissions (See ¶.208, the WTRU may autonomously adjust the transmission scheme used for the transmission; See ¶.280, A WTRU may be capable of autonomously transmitting on dedicated PHY resources. For example, the WTRU may be configured to perform such autonomous transmissions when dedicated PHY resources are reserved for the WTRU).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 10, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a specific retransmission of an autonomous uplink transmission or an autonomous downlink transmission did not occur (See ¶.57, A retransmission of the autonomous uplink transmission can be scheduled by a UL-granted scrambled with X-RNTI, or triggered by DCI carrying an ACK/NACK indication (and possibly information on the HARQ process). Obviously, the Contention Window Sizes for PUSCH scheduled by the UL-granted scrambled with X-RNTI can be determined based on the value of NDI for the UL grant).”

Regarding claim 11, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a retransmission of an autonomous uplink transmission or an autonomous downlink transmission did not occur during the time duration (See ¶.59, whether the UE identifies a retransmission as a retransmission or a new transmission).”

Regarding claim 13, Wang discloses “detecting the occurrence of the trigger event comprises: identifying that a channel state information measurement or a radio resource control measurement reported to the base station is above a threshold, wherein the threshold comprises a predetermined threshold value or a threshold value indicated in the configuration (See ¶.13, determining energy detection thresholds for the autonomous uplink transmission and a scheduled uplink transmission, respectively; See ¶.66, it determines whether a channel is idle based on whether a detected channel energy exceeds a threshold XThresh, where XThresh does not exceed a maximum energy detection threshold XThresh_max).”

Regarding claim 14, Wang discloses “the configuration is a temporary configuration, the method further comprising: receiving a downlink control information message activating the temporary configuration as a temporary replacement to a baseline configuration, wherein the temporary configuration and the baseline configuration are separately configured and activated (See ¶.70, The UL-grant-based scheduling can be divided into dynamic UL-grant-based scheduling, such as DCI scrambled with C-RNTI, and UL-grant scheduling for autonomous uplink transmission, such as DCI scrambled with X-RNTI. The activation DCI for autonomous uplink transmission is scrambled with X-RNTI. The X-RNTI can be newly defined or can reuse Semi-Persistent Scheduling (SPS) C-RNTI. Preferably, the CWSs can be maintained for the autonomous uplink transmission and the dynamic UL-grant-based scheduled uplink transmission separately, while the autonomous uplink transmission and the scheduled uplink transmission based on UL-grant for autonomous uplink transmission can maintain one single CWS).”

Regarding claim 15, Wang discloses “receiving the configuration comprises: receiving at least a portion of the configuration via a medium access control (MAC) control element (CE) (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof).”

Regarding claim 16, Wang discloses “activating the configuration upon reception of the MAC CE (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. The physical layer control information can be included in indication information for triggering the autonomous uplink transmission as transmitted from the base station in the step 402).”

Regarding claim 19, Wang discloses a method for wireless communication at a user equipment (UE), comprising:
- receiving, from a base station, a configuration for autonomous communications with the base station, the autonomous communications comprising autonomous uplink transmissions or autonomous downlink transmissions (301 fig.3, ¶.61-62, the UE obtains LBT information. For example, the UE can obtain the LBT information via C-PDCCH. Alternatively, the UE can obtain the LBT information via signalling for activation of autonomous uplink transmission. Alternatively, the UE can obtain the LBT information via higher layer signalling. Alternatively, the C-PDCCH and the higher layer signalling can each include a portion of the LBT information and the UE can obtain the LBT information via both the C-PDCCH and the higher layer signalling; See ¶.18, determining whether the signal can be transmitted over a selected autonomous uplink transmission resource based on a category of LBT), 
- wherein the configuration is received via a medium access control (MAC) control element (CE) (See ¶.139, The resource for autonomous uplink transmission is configured via MAC Control Element (CE)) and includes one or more of an indication of a set of resource blocks for the autonomous communications (See fig.6-7, resource blocks; See ¶.143, preferably, the indication information can further include information on a frequency-domain resource for the autonomous uplink transmission, e.g., information on Physical Resource Blocks (PRBs) to be occupied, or information on an index of a corresponding uplink carrier), a time offset for the autonomous communications, a periodicity for the autonomous communications, and a modulation and coding scheme (MCS) for the autonomous communications (See ¶.121, the autonomous uplink transmission resource may include: a time-frequency resource for uplink transmission (e.g., period, time offset, PRB resource or Band-Width Part (BWP), Modulation and Coding Scheme (MCS), reference symbol parameter (e.g., reference symbol sequence, Orthogonal Code Word (OCC) or cyclic shift); See ¶.42, a base station transmits autonomous uplink transmission activation/deactivation indication signalling on a particular type of carrier, and/or receives autonomous uplink transmission activation/deactivation confirmation indication signalling on a particular type of carrier);
- receiving, from the base station, an additional indication of one or more trigger events for autonomously changing the configuration (See 402 fig.4 and ¶.140, the base station transmits indication information for triggering the autonomous uplink transmission or indicating the autonomous uplink transmission failure; See ¶.59, If the UE transmits the uplink signal but the base station fails to demodulate it correctly, the UE will retransmit the uplink signal. This is referred to as retransmission for simplicity. However, this embodiment is not limited to whether the UE identifies a retransmission as a retransmission or a new transmission, or any RV version to be used by the UE. LBT is also required for the retransmission. The retransmission can be transmitted by means of autonomous uplink access), wherein the one or more trigger events comprise a retransmission of an autonomous transmission (See 402 fig.4 and ¶.140, the base station transmits indication information for triggering the autonomous uplink transmission or indicating the autonomous uplink transmission failure; See ¶.97, for a retransmission or a new transmission of the scheduled uplink transmission based on UL-grant for autonomous uplink transmission, a new LBT priority can be indicated, which will override the LBT priority indicated in the activation DCI), the retransmission occurring during a time duration that begins in a slot in which a downlink control information message activating the autonomous transmission is received (See ¶.130, the time at which the UE retransmits the autonomous uplink transmission or transmits the new data is determined from a time window having a start obtained based on the time at which the HARQ-ACK feedback is received and a predefined time offset. An end of the time window is determined based on a predefined time window length. The UE performs LBT within the time window, attempting to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resource. Further, when there are a number of HARQ processes, the UE attempts to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resources associated with the respective HARQ processes).
	Wang does not explicitly disclose what Freda discloses,
- communicating with the base station in accordance with the adjusted configuration (Freda, See ¶.275, the WTRU may map various indications to MCS/transmission scheme combinations. The combinations of MCS's and transmission schemes may be ranked from the least conservative to the most conservative. For example, the WTRU may store such ranking in a table and an indication may be mapped to an offset that is linked to one or more entries of the table. The offset may be configured by a higher layer and/or be dependent on service type or transport channel; See ¶.277, The MCS and/or coding type applicable to a transmission (e.g., to each transmission) may be dependent on the channel quality feedback and/or other indications provided by a receiver; See 402-404 fig.4, base).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “communicating with the base station in accordance with the adjusted configuration” as taught by Freda into the system of Wang by combining the configuration information with the indication information, so that it provides a way of adjusting its operations in order to meet the QoS requirement, wherein the adjustment includes an change of the resources used for transmission resulting in changes in one or more operational aspects of the transmission scheme (Freda, See ¶.208).

Regarding claim 20, Wang discloses “activating the configuration upon reception of a medium access control (MAC) control element (CE) (See ¶.139, The resource for autonomous uplink transmission is configured via RRC signaling, MAC Control Element (CE), physical layer control information, or combination thereof. The physical layer control information can be included in indication information for triggering the autonomous uplink transmission as transmitted from the base station in the step 402).”

Regarding claim 22, it is an apparatus claim corresponding to the method claim 1, except the limitations “a processor and a memory (See ¶.165-166, a storage medium and a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 24, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 25, it is a claim corresponding to the claims 4 & 6 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 26, it is a claim corresponding to the claim 3 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 27, it is a claim corresponding to the claims, 10, 11 & 13 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 28, it is a claim corresponding to the claim 15 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 29, it is an apparatus claim corresponding to the method claim 19, except the limitations “a processor and a memory (See ¶.165-166, a storage medium and a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 17, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freda and further in view of Talarico et al. (US 2019/0342911, “Talarico”).
Regarding claim 17, Wang and Freda do not explicitly disclose what Talarico discloses “receiving a downlink control information message subsequent to reception of the MAC CE; and activating the configuration upon reception of the downlink control information message (Talarico, See ¶.109, a MAC CE may be used to confirm the reception of the activation/deactivation DCI. The MAC CE may be transmitted via scheduled grant UL based on the reception of the activation/deactivation DCI and/or after successfully decoding the activation/deactivation DCI).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving a downlink control information message subsequent to reception of the MAC CE; and activating the configuration upon reception of the downlink control information message” as taught by Talarico into the system of Wang and Freda, so that it provides a way for a MAC CE to be used to confirm the reception of the activation DCI (Talarico, See ¶.109).”

Regarding claim 21, it is a claim corresponding to the claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 30, it is a claim corresponding to the claim 21 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Freda and Talarico and further in view of Elbwart et al. (US 2019/0098657, “Elbwart”).
Regarding claim 18, Wang, Freda, and Talarico do not explicitly disclose what Elbwart discloses “wherein the one or more trigger events are included in the MAC CE and portions of the configuration are included in both the MAC CE and the downlink control information message (Elbwart, See ¶.52, reception of an autonomous UL (AUL) activation DCI triggers an AUL confirmation. In such embodiments, the AUL confirmation via a MAC CE may be transmitted on an uplink carrier as soon as possible after receiving the AUL activation DCI. In some embodiments, for a logical channel prioritization procedure, the MAC entity shall consider a relative priority of the MAC CE for AUL confirmation higher than: a MAC control element for a BSR, with the exception of a BSR included for padding; a MAC control element for a PHR, an extended PHR, or a dual connectivity PHR; a MAC control element for a sidelink BSR, with the exception of a sidelink BSR included for padding; data from any logical channel except for data from an UL-CCCH; a MAC control element for a recommended bit rate query; a MAC control element for a BSR included for padding; a MAC control element for a sidelink BSR included for padding; See ¶.54, an activation DCI may explicitly indicate the AUL configuration ID to indicate which parameters are to be used for AUL. The parameters may include, for example, time domain resources and/or a list of HARQ process IDs allowed for AUL operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the one or more trigger events being included in the MAC CE and portions of the configuration are included in both the MAC CE and the downlink control information message” as taught by Elbwart into the system of Wang, Freda, and Talarico, so that it provides a way for a MAC CE for AUL confirmation to encompass multiple autonomous uplink confirmation and to indicate which parameters are to be used for AUL (Elbwart, See ¶.54).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims by adding and/or deleting, examiner has clarified and remapped the rejection, using the prior art of record in the current prosecution of the claims.
At pages 10-13, applicant asserts that “without conceding the merits of the rejection of independent claims 1, 19, 22, and 29 under 35 U.S.C. § 103-and solely to expedite prosecution-Applicant has amended independent claims 1, 19, 22, and 29 to include subject matter similar to that of previously presented dependent claim 7, which was indicated by the Office Action to be allowable.”
In reply, in the previous Office Action, the “allowable subject matters” indicates that “Claim 7 is objected to being dependent upon a rejected base claim, but would be allowable if rewritten in independent from including all of the limitations of the base claim and any intervening claims. [emphasis added].
However, the current amendment incorporates only the feature of dependent claim 7 into independent claims 1, 19, 22, and 29, respectively without adding intervening claims, for example 3 and 6, wherein dependent claim 7 dependents on claims 3 and 6. Further, certain claim limitations in the independent claims have been deleted and/or modified.
The newly added claim limitations “the retransmission occurring during a time duration that begins in a slot in which a downlink control information message activating the autonomous transmission is received” read on:
 ¶.[0130] of Wang discloses “the time at which the UE retransmits the autonomous uplink transmission or transmits the new data is determined from a time window having a start obtained based on the time at which the HARQ-ACK feedback is received and a predefined time offset. An end of the time window is determined based on a predefined time window length. The UE performs LBT within the time window, attempting to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resource. Further, when there are a number of HARQ processes, the UE attempts to retransmit the autonomous uplink transmission or transmit the new data on the autonomous uplink transmission resources associated with the respective HARQ processes. [emphasis added]. Therefore, the examiner disagrees respectfully.

                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3120. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411